Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                 September 09, 2015

The Court of Appeals hereby passes the following order:

A15D0546. JIMMY L. GILES v. THE STATE.

       On July 10, 2015, the trial court denied Jimmy Giles’s motion to vacate an
illegal conviction. On August 13, 2015, Giles filed an application for discretionary
appeal from this ruling. We lack jurisdiction.
       First, a motion seeking to challenge an allegedly invalid or void judgment of
conviction “is not one of the established procedures for challenging the validity of a
judgment in a criminal case.” Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
Because Giles is not authorized to collaterally attack his convictions in this manner,
this appeal must be dismissed. See id.; see also Harper v. State, 286 Ga. 216, 218 (1)
(686 SE2d 786) (2009) (overruling Chester v. State, 284 Ga. 162, 162-163 (2) (664
SE2d 220) (2008)); Matherlee v. State, 303 Ga. App. 765 (694 SE2d 665) (2010).
       Second, the application is untimely. An application for discretionary appeal
must be filed within 30 days of entry of the order or judgment to be appealed. OCGA
§ 5-6-35 (d). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court
cannot accept an application for appeal not made in compliance therewith. Boyle v.
State, 190 Ga. App. 734 (380 SE2d 57) (1989). Giles filed his application 34 days
after entry of the order he seeks to appeal.
       For these reasons, this untimely application is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            09/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.